QuickLinks -- Click here to rapidly navigate through this document




STATE OF MINNESOTA
POLLUTION CONTROL AGENCY
AND
DEPARTMENT OF NATURAL RESOURCES

IN THE MATTER OF THE
AMERICAN CRYSTAL SUGAR COMPANY
EAST GRAND FORKS, MINNESOTA   STIPULATION AGREEMENT


I. Recitals

A.  PARTIES.

    The parties to this Stipulation Agreement (hereinafter "Agreement") are:

1.The Minnesota Pollution Control Agency (hereinafter "MPCA");

2.The Minnesota Department of Natural Resources (hereinafter "MDNR") and

3.The American Crystal Sugar Company (hereinafter "ACSC").

B.  MPCA AUTHORITY.

    The MPCA is a statutory agency of the state of Minnesota charged with
overall powers and duties to administer and enforce all laws, statutes,
standards, rules, permits, and stipulation agreements relating to the
prevention, control or abatement of water, air, noise, and land pollution and to
the management, collection, treatment, transportation, storage and disposal of
solid and hazardous waste in the state. This authority is specifically described
in Minn. Stat. chs. 115, 115A, 115B, 115C, and 116 (1998). Unless otherwise
specified in this Agreement, where this Agreement requires or allows the MPCA to
take action, the Commissioner of the MPCA or her designee shall act on the
MPCA's behalf. Where this Agreement refers to "Commissioner" it means the
Commissioner of the MPCA, unless the Commissioner of the MDNR is specified.

C.  MDNR AUTHORITY.

    The MDNR is a statutory agency of the state of Minnesota charged with
overall powers and duties to manage, protect and conserve all public lands,
parks, timber, waters, minerals, wild animals, wild plants and other natural
resources of the state, and to administer and enforce all laws, statutes,
standards, rules, contracts, agreements and permits relating thereto. This
authority is specifically described in Minn. Stat. chs. 83A through 103G (1998).
Unless otherwise specified in this Agreement, where this Agreement requires or
allows the MDNR to take action, the Commissioner of the MDNR or his designee
shall act on the MDNR's behalf.

D.  RULES.

    The MPCA and MDNR, after legal notice and hearing, have adopted, filed in
the Office of the Secretary of State, and published in the State Register, rules
that have the force and effect of law and general application throughout the
state of Minnesota.

E.  STATEMENT OF FACTS.

    The following constitutes a summary of the facts upon which this agreement
is based. In executing this Agreement, ACSC is settling a disputed matter with
the MPCA and does not admit either the violations alleged or the appropriateness
of the penalty assessed by the MPCA. ACSC is committed to environmental
protection, to compliance with all environmental laws, and to cooperation with
the environmental regulatory agencies. None of the facts alleged in this
Agreement shall be construed to constitute an

1

--------------------------------------------------------------------------------

admission by ACSC with respect to any claim made by a person or entity who is
not a party to this Agreement.

    1.  ACSC owns and operates a sugar beet processing facility at Highway 2
East, Polk County, East Grand Forks, Minnesota (hereinafter "Facility") which
converts sugar beets to sugar and sugar products. The Facility consists of sugar
beet collection and stockpiling areas, sugar beet processing and refining
operations, an industrial wastewater treatment system, a storm water collection
and treatment system, and a permitted industrial solid waste site (SW 434). The
ACSC Facility is a hazardous waste generator (MND006174809). It collects
hazardous waste on site at various locations and wastes are shipped off site for
treatment and/or disposal.

    2.  ACSC generates wastewater and collects storm water that contains
pollutants as a result of contact with various sources at its Facility. ACSC is
required to manage, provide treatment for and discharge these waste streams in
accordance with the terms of Minnesota statutes and rules pertaining to water
pollution and, the terms and conditions of National Pollutant Discharge
Elimination System/State Disposal System (NPDES/SDS) Permit Number MN0001937
(hereinafter "Permit") effective June 15, 1994 to the present.

    3.  In the spring of 1997, the Red River Valley including the East Grand
Forks area, experienced extensive flooding. This flooding, plus above average
precipitation during the winter and spring of 1997-98 caused the Facility to
have unexpectedly large amounts of waste water in the spring of 1998.

    4.  In early March of 1998, ACSC requested permission to make a direct
discharge of excess storm water. The MPCA denied this request. After
consideration of other requests, the MPCA allowed the Facility to create a
temporary holding pond between two existing lime ponds.

    5.  Due to rainfall in early June 1998, the temporary holding pond reached
capacity. At some time before June 24, 1998, the berm of the temporary holding
pond broke and waste water escaped from the Facility.

    6.  On June 24, 1998, the MPCA received a citizen report of dead fish and
other aquatic species on Grand Marais Creek in Section 32 of Sullivan Township.
The MPCA contacted the MDNR office in Bemidji, Minnesota to request an
investigation of the reported kill.

    7.  On June 24, 1998, Conservation Officer Greg Spaulding arrived at the
reported site, interviewed the resident and observed dead northern pike,
sunfish, carp, suckers, crayfish and other aquatic organisms on the banks of the
Grand Marais Creek. Officer Spaulding also observed an odor and a sheen on the
creek. He then followed the creek upstream until he discovered black liquid
flowing in from an east/ west drainage ditch and discharging into Grand Marais
Creek in Section 32. Downstream of the point of discharge, Officer Spaulding
observed the same black water, dead aquatic organisms and a similar odor.
Observations on the Grand Marais Creek upstream of the discharge from the
east/west drainage ditch, included clear water and no dead aquatic organisms.
Officer Spaulding then traced the black effluent west, under U.S. Highway 2,
south and the west again through ditches that led to the facility grounds of
American Crystal Sugar Company. He observed the source of the black effluent to
be coming from an area near the spent lime ponds at the ACSC Facility.

    8.  On June 24, 1998, Officer Spaulding retained two samples of the
effluent, as directed by the MPCA, in the drainage ditch system prior to the
Grand Marais Creek. An independent laboratory analyzed those samples and the
results are as follows: Carbonaceous Biochemical Oxygen Demand concentrations of
6,957 and 4,800 mg/l, Chemical Oxygen Demand concentrations of 12,247 and 5,911
mg/l, Specific Conductance values of 6,693 and 5,975 umhos/cm, Ammonia
concentrations of 22.7 and 37.3 mg/l, Total Phosphorous concentrations of 16.2
and 8.77 mg/l, Total Suspended Solids concentrations of 300 and 58 mg/l and
Total Solids concentrations of 12,410 and 8,616 mg/l.

2

--------------------------------------------------------------------------------

    9.  At approximately 4:30 P.M. on June 24, 1998, MPCA contacted the Facility
by phone and Officer Spaulding met with ACSC company officials, interviewed
them, and investigated the area of concern inside of the Facility grounds.
Officer Spaulding noted that a pump had recently been pumping water into a
containment area between two spent lime ponds and the engine of the pump was hot
to the touch. He also observed a breech in the north end of the containment area
and effluent discharging from the containment area in the direction of the ditch
system from which he earlier took samples of the black effluent. At
approximately 6:30 p.m. the investigation was turned over to MPCA personnel.

    10.  MPCA personnel met with ACSC personnel to investigate the site on
June 24, 1998. MPCA staff observed the containment area for storm water, the
area of the breech, the pump used to pump storm water from a ditch to the
containment area, and an agricultural field owned by ACSC directly to the south
of the spent lime ponds.

    11. MPCA staff instructed ACSC officials to strategically plug any ditches
prior to Grand Marais Creek to stop the flow and begin recovering all storm
water from the ditch system between the containment area and the creek. At this
time, MPCA staff instructed ACSC officials to report the release to the
Minnesota Duty Officer since ACSC officials had not reported the spill.

    12. ACSC began work to plug the discharge from the Facility property to the
drainage ditch and began pumping pooled water from the highway ditch back into
the field ditch for recovery. Recovery work continued for several days.

    13. MPCA staff then began sampling for dissolved oxygen. Concentrations of
dissolved oxygen in the released storm water were 0.78 mg/l, a concentration of
0.50 mg/l was discovered on the Grand Marais Creek downstream of the confluence
with the released water, and 7.8 mg/l upstream of the confluence of the released
storm water. Storm water from the City of East Grand Forks was also tested for
dissolved oxygen which resulted in a reading of 7.68 mg/l.

    14. In accordance with Minn. Stat. §§ 97A.025, 97A.341, and 115.071, subd.
3(b), the MDNR Area Fisheries Manager determined that an estimated 351,640 fish
were killed which included northern pike, crappie, brook stickleback, fathead
minnow, black bullhead, white sucker and carp during this discharge incident.
Based on restitution as determined by Minn. Stat. § 97A.345 and Minn. R. ch.
6133, the restitution values for these fish were determined to be $11,610.36.
Numerous dead invertebrates and plants were also observed by MDNR investigators
on June 24, 25 and 26, indicating that this was an extensive kill of in stream
aquatic biota. The cost of the investigation to the MDNR was determined to be an
additional $5,636.84 for a total of $17,247.20

    15. On September 24, 1998, the MPCA issued a Notice of Violation to ACSC to
allege violations associated with the aquatic organism kill on June 24.

    16. On October 7, 1998, MPCA staff were notified of strong odors that had
been occurring all summer in an agricultural field in Section 15 of Grand Forks
Township, directly north of the City of East Grand Forks wastewater treatment
ponds. The property consists of 120 acres of land. The site was used as a
composting facility by R. J. Zavoral and Sons, a contractor hired by ACSC to do
general maintenance work including, but not limited to, excavation work, dirt
hauling, cleaning ponds and disposal of pulp and beet tailings. On October 8,
1998, MPCA staff investigated the site and found an area being used for
application of waste sugar beet tailings and beet pulp. At the time of the
inspection, the beet pulp was spread from one to two feet thick and beet
tailings were piled up to five feet thick around a low area on the west side of
the field. The area of the waste beet pulp and beet tailings had a very strong
odor characteristic of waste sugar beet material. Run-off from the field was
moving west into a ravine and was collecting in an oxbow area adjacent to the
Red River of the North. The water run off from the field was very black and
odiferous. The oxbow area eventually led to the Red River of the North.

    17. On October 18, 1998, MPCA staff obtained a sample from the direct
run-off from the field. Results are as follows: the Carbonaceous Biochemical
Oxygen Demand concentration was 19,218 mg/l, a

3

--------------------------------------------------------------------------------

Total Suspended Solids concentration of 2,140 mg/l, a Specific Conductance value
of 13,087 umhos/cm, a Total Phosphorous concentration of 26.7 mg/l,
Ammonia-Nitrogen concentration of 182 mg/l and Total Kjeldahl Nitrogen
concentration of 210 mg/l. At 11:30 a.m., MPCA staff took a sample of the pooled
water in the oxbow and the results were as follows: a Carbonaceous Biochemical
Oxygen Demand concentration of 1,758 mg/l, a Total Suspended Solids
concentration of 180 mg/l, Specific Conductivity value of 3,128 umhos/cm, a
Total Phosphorous concentration of 5.31 mg/l, Ammonia-Nitrogen concentration of
18.6 mg/l, and a Total Kjeldahl Nitrogen concentration of 36 mg/l.

    18. On October 9, 1998, ACSC officials were contacted regarding the field in
Section 15. A discussion of management practices of the waste beet pulp and
tailings took place and MPCA staff instructed ACSC officials to block the
run-off from the field from entering the oxbow, pump all recoverable high
strength water from the oxbow and bring the water to the facility for treatment.
MPCA staff also instructed ACSC officials to spread the waste beet tailings and
pulp in the field at agronomic rates.

    19. On October 19, 1998, a representative from Wenck and Associates, a
consulting firm retained by Zavoral, called and explained the progress of the
site in Section 15 and explained that 346,000 gallons of water were pumped from
the oxbow into ACSC's wastewater treatment system between October 9, and
October 15, 1998. A report from Wenck and Associates dated October 20, 1998,
verified this information. ACSC submitted another report on November 9, 1998,
that indicated that approximately 225 tons per acre of waste beet tailings were
applied to the field in Section 15. At the time of the inspection, MPCA staff
calculated an application rate as high as 1,600 tons/acre in some areas of the
agricultural field in Section 15.

    20. On December 9, 1998, MPCA staff responded to a citizen complaint
alleging that waste beet tailings and beet pulp were transported to a landfill
area near the Red River of the North. After investigating the City of East Grand
Forks Demolition Landfill, MPCA learned that waste beet tailings were hauled to
an area referred to as "the pit" located in the NW1/4 of Section 27 in Grand
Forks Township. The area referred to as "the pit" is located south of the East
Grand Forks Demo Landfill, due west of the Grand Forks Cable T.V. communications
tower and directly adjacent to the Red River of the North. MPCA staff discovered
that as many as 11,000 tons of waste beet tailings were hauled in to this area
since 1994, and most recently at least 50 tons were pushed towards the river. A
characteristic sugar beet odor was present. An area of frozen water was present
between the Red River of the North and the tailings. Subsequent phone calls with
ACSC personnel revealed that ASCS contracted with R.J. Zavoral and Sons, Inc. of
East Grand Forks, to among other things, haul the waste beet tailings to this
area since 1994 and during the 1997/1998 sugar beet campaign. The section of
land is currently "in care of" by RJ Zavoral and Sons, Inc. according to Polk
County records. R.J. Zavoral and Sons, Inc. has a Polk County Conditional Use
permit for a clay mining operation and a yard for recycling non-reinforced
concrete and soil cement at the site.

    21. On June 21, 1999, MPCA staff inspected the Facility in response to an
odor complaint. During the complaint investigation, MPCA staff observed that
ACSC was hydraulically dredging a mud pond. The operation consisted of a
hydraulic dredge pumping wastewater containing mud solids to an area located
between Ponds 12 and 13. ACSC used this area to temporarily hold high strength
storm water that discharged to the Grand Marais Creek during June 1998. During
the inspection MPCA staff observed that ACSC had created two large berms on the
north and south end of the area between Ponds 12 and 13. ASCS had filled the
area with approximately 53,000 cubic yards of mud solids and 800,000 to
1,000,000 gallons of high strength wastewater from Mud Pond #2a, close to the
capacity created in that area. MPCA staff instructed ACSC officials to
discontinue this operation immediately because the area is not constructed in
accordance with approved plans and specifications and is not permitted as a
waste storage facility.

    22. Also during the investigation on June 21, 1999, MPCA staff observed
construction activities related to a new wastewater treatment clarifier. ACSC
officials stated that construction of the project

4

--------------------------------------------------------------------------------

began as early as March 3, 1999, and the clarifier tank construction was
approximately 75 percent complete during the investigation. MPCA staff received
the plans and specifications for this project on June 1, 1999, and had not
approved the plans and specifications at the time of the investigation.

    23. On July 1, 1999, MPCA staff issued a letter informing ACSC of the
alleged violations related to the activities discovered on June 21, 1999.

F.  ALLEGED VIOLATIONS.

    The MPCA and MDNR allege that ACSC violated the following fish and wildlife
protection statutes and water quality and solid waste statutes, rules, and
permit requirements:

    1.  Minn. Stat. § 115.061 [DUTY TO NOTIFY AND AVOID WATER POLLUTION]

States in part "It is the duty of every person to notify the agency immediately
of the discharge, accidental or otherwise, of any substance or material under
its control which, if not recovered, may cause pollution of waters of the state,
and the responsible person shall recover as rapidly and as throughly as possible
such substances or material and take immediately such other action as may be
reasonably possible to minimize or abate pollution of waters of the state caused
thereby."

    ACSC failed to immediately notify the MPCA of a discharge of high strength
storm water from a temporary containment area between Ponds 12 and 13 at its
East Grand Forks facility. The discharge of high strength storm water began at
least as early as Monday afternoon June 22, 1998. ACSC did not report the
discharge from the temporary containment area until Wednesday June 24, 1998,
after 7:00 p.m. when instructed by MPCA staff. Furthermore, ACSC failed to take
immediate action to minimize pollution of waters of the state and failed to
recover the high strength storm water as rapidly as possible. ACSC staff either
observed and did not act upon or failed to observe that the high strength storm
water was overflowing from the temporary containment area for at least 48 hours
prior to ACSC recovering the remainder of the storm water after it was
discharged from outside the temporary containment area.

    2.  Minn. R. 7050.0210, Subp. 2 [GENERAL STANDARDS FOR DISCHARGES TO WATERS
OF THE STATE; Nuisance conditions prohibited]

States, "No sewage, industrial waste, or other wastes shall be discharged from
either point or nonpoint sources into any waters of the state so as to cause any
nuisance conditions, such as the presence of significant amounts of floating
solids, scum, visible oil film, excessive suspended solids, material
discoloration, obnoxious odors, gas ebullition, deleterious sludge deposits,
undesirable slimes or fungus growths, aquatic habitat degradation, excessive
growths of aquatic plants, or other offensive or harmful effects."

    ACSC discharged between 1.8 and 2.4 million gallons of high strength storm
water to waters of the state when the storm water breached the temporary holding
area. The high strength storm water ultimately entered a borrow pit, the
drainage ditch and then Grand Marais Creek, all of which are waters of the
state. The discharge caused nuisance conditions in the township ditch and in
Grand Marais Creek, including obnoxious odors, a visible film, material
discoloration and aquatic habitat degradation. In addition, the discharge caused
other harmful effects including the suppression of dissolved oxygen levels to a
point that caused fish and other aquatic organisms in and around Grand Marais
Creek to die.

    3.  Minn. R. 7060.0600, Subp. 2 [STANDARDS: Prohibitions against discharge
into the unsaturated zone]

States, "No sewage, industrial waste, or other pollutants shall be allowed to be
discharged to the unsaturated zone or deposited in such place, manner, or
quantity that the effluent or residue therefrom, upon reaching the water table,
may actually or potentially preclude or limit the use of the underground waters
as a potable water supply, nor shall any such discharge or deposit be allowed
which may pollute the underground waters. All such possible sources of
pollutants shall be monitored at the discharger's expense as directed by the
agency."

5

--------------------------------------------------------------------------------

    On June 21, 1999, ACSC disposed of approximately 800,000 to 1,000,000
gallons of wastewater containing approximately 53,000 cubic yards of mud solids
into such place, manner and quantity that the effluent or residue may reach the
water table. The disposal of the waste may have polluted underground waters and
was not approved by the MPCA.

    4.  Minn. Rules 7001.1030, Subp. 1 [PERMIT REQUIREMENT AND EXEMPTIONS;
Permit Required]

States "except as provided in subpart 2, no person may discharge a pollutant
from a point source into the waters of the state without obtaining a National
Pollutant Discharge Elimination System permit from the agency."

    ACSC failed to obtain an NPDES permit for the discharge of high strength
storm water that caused a fish kill on Grand Marais Creek in Polk County,
Minnesota.

    ACSC does have an NPDES/SDS permit (MN0001937) that authorizes the discharge
of treated wastewaters to the Red River of the North pursuant to specific
requirements. MPCA staff alleges that the discharge of high strength wastewater,
which caused a fish kill in the Grand Marais Creek, was not authorized by the
existing NPDES/SDS permit.

    5.  NPDES/SDS Permit MN 0001937 Part II, A. 4. [MANAGEMENT REQUIREMENTS;
Adverse Impact]

States in part "the Permittee shall take all reasonable steps to minimize any
adverse impact to waters of the state resulting from effluent limitation
violations from an unauthorized discharge."

    ACSC did not take all reasonable steps to minimize the impact of waters of
the state from the discharge of high strength storm water, by failing to stop
the overflow from the temporary containment area when it was first observed.
Also, ACSC failed to stop pumping high strength storm water into the same
holding area after the overflow first occurred.

    6.  NPDES/SDS Permit MN 001937 Part II, A. 6. d. [Facilities Operation and
Quality Control]

States in part "all waste collection, control, treatment, and disposal
facilities shall be operated in a manner consistent with the following:

    The Permittee shall at all times maintain in good working order and operate
as efficiently as possible all facilities or systems of control installed or
used to achieve compliance with the terms and conditions of this permit. Proper
operation and maintenance includes effective performance, adequate funding,
adequate operator staffing and training, and adequate laboratory and process
controls, including appropriate quality assurance procedures.

    ACSC failed to maintain in good working order and operate as efficiently as
possible the temporary containment area for high strength storm water by
allowing a release form the temporary containment area. ACSC continued to pump
high strength storm water into the temporary containment area after an overflow,
which ACSC employees observed, occurred from the area. Also, ACSC failed to
adequately train its employees to maintain, operate, and inspect the temporary
high strength storm water containment area.

    7.  NPDES/SDS Permit MN 00-01937 Part II, A. 8. [System Reliability]

States in part "the Permittee is responsible for maintaining adequate safeguards
to prevent the discharge of untreated or inadequately treated wastes at all
times. The Permittee is responsible for insuring system reliability by means of
alternate power sources, back-up systems, storage of inadequately treated
effluent, or other appropriate methods of maintaining system reliability."

    By failing to adequately maintain and inspect the temporary high strength
storm water containment area, ACSC did not ensure system reliability.

6

--------------------------------------------------------------------------------

    8.  Minn. R. 7001.3050, Subp. 1 [PERMIT REQUIREMENTS]

States "Permit required. Except as provided in subpart 2, a solid waste
management facility permit or permit modification is required to:

    A.  treat, store, process, or dispose of solid waste;

    B.  establish, construct, or operate a solid waste management facility; or

    C.  change, add, or expand a permitted solid waste management facility.

    During June 1999, as identified by an MPCA staff inspection on June 21,
1999, ACSC changed, added and expanded the permitted portion of the solid waste
management facility by disposing of an unacceptable waste material in an area
between two solid waste areas. The waste consisted of approximately 800,000 to
1,000,000 gallons of wastewater containing approximately 53,000 cubic yards of
mud solids and was disposed of in the area between Ponds 12 and 13.

    9.  Minn. R. 7035.0800 Subp. 1 [Collection and Transportation of Solid
Waste]

States in part "The owner and occupant of any premises, business establishment,
or industry and/or the refuse collection service are responsible for the
satisfactory collection and transportation of all solid waste accumulated at the
premise, business establishment, or industry to a solid waste disposal facility
for which a permit has been issued by the agency, unless otherwise provided in
these parts."

    ACSC failed to ensure that waste beet tailings and pulp generated at the
Facility were adequately collected and transported to an Agency permitted
facility.

    10.  Minn. Stat. 115.07, Subd. 1 [Obtain Permit]

States in part that "it is unlawful for any person to construct, install or
operate a disposal system, or any part thereof, until plans therefor shall have
been submitted to the agency unless the agency shall have waived the submission
thereof to it and a written permit therefor shall have been granted by the
agency."

    ACSC failed to submit plans and specifications prior to the construction of
a wastewater clarifier at the Facility. MPCA staff observed that construction of
the clarifier was approximately 75% complete during an inspection on June 21,
1999. The construction began on March 3, 1999, however ACSC did not submit plans
and June 1, 1999. The MPCA did not approve plans and specification prior to
construction.

    Also, in June 1999, ACSC failed to submit plans and specifications of the
disposal of wastewater containing mud solids in an area outside the permitted
wastewater treatment facility.

    11.  NPDES Permit MN0001937, Part II, A, 9. [Construction]

States "This permit only authorizes the construction of treatment works to
attain compliance with the limitations and conditions of this permit, after
plans and specifications for treatment facilities have been submitted to and
approved in writing by the Commissioner prior to the start of any construction."

    ACSC failed to submit plans and specifications prior to the construction of
a wastewater clarifier at the Facility. The construction began around March 3,
1999 while ACSC did not submit the plans and specification until June 1, 1999.

    12.  NPDES Permit MN0001937 Part II. A. 5, b, and c [Changes in Discharge]

States in part;

    b.  Facility modification, additions, and/or expansions that increase plant
capacity shall be reported to the Commissioner (Attn: Industrial Section, Water
Quality Division) and this permit may then be modified or reissued to reflect
such changes.

7

--------------------------------------------------------------------------------

    c.  Any anticipated change in the facility discharge, including any facility
expansions, production increase, process modifications, new or modified
industrial discharges, or changes in the quality of existing industrial
discharges to the treatment system that may result in a new or increased
discharge of pollutants shall be reported to the Commissioner (Attn: Industrial
Section, Water Quality Division). Modification to the permit may then be made to
reflect any necessary change in permit conditions, including any necessary
effluent limitations for any pollutant not identified and limited herein.

    ACSC failed to notify the agency of the transport of wastewater containing
mud solids from Mud Pond #2a into an area that is not permitted for wastewater
storage/treatment or solid waste storage/disposal.

    13.  MPCA Solid Waste Permit SW-434, Part I. D. [Waste Characteristics]

States in part "This permit does not authorize the placement of any other waste
at the Facility unless permission is requested from and approval is given by the
Commissioner. This permit does not authorize the placement of hazardous wastes."

    ACSC failed to notify the agency of the transport of wastewater containing
mud solids from Mud Pond #2a into an area that is not permitted for wastewater
storage/treatment or solid waste storage/disposal.

    14.  Minn. Stat. § 97A.025 [OWNERSHIP OF WILD ANIMALS]

States "The ownership of wild animals of the state is in the state, in its
sovereign capacity for the benefit of all the people of the state. A person may
not acquire a property right in wild animals or destroy them, unless authorized
under the game and fish laws, sections 84.09 to 84.15, or sections 17.47 to
17.498."

    Minn. Stat. § 97A.341, subd. 1 [LIABILITY FOR RESTITUTION] states, in part,
"A person who kills, injures, or possesses a wild animal in violation of the
game and fish laws is liable to the state for the value of the wild animal as
provided in this section."

    Minn. Stat. § 97C.065 [POLLUTANTS IN WATER] states, in part, "A person may
not dispose of any substance in state waters, or allow any substance to enter
state waters, in quantities that injure or are detrimental to the propagation of
wild animals or taint the flesh of wild animals."

    Minn. Stat § 115.071, subd. 3(b) [CIVIL PENALTIES] states, in part, "The
defendant may be required to forfeit and pay to the state an additional sum to
constitute just compensation for any loss or destruction of wildlife, fish or
other aquatic life and for other actual damages to the state caused by an
unauthorized discharge of pollutants."

    The discharge of storm waters containing pollutants into the environment
destroyed fish and aquatic animals. Wild animals, including fish, belong to the
state of Minnesota and persons who destroy wild animals without lawful authority
are liable to the state for its value, Minn. R. ch. 6133 [DNR RESTITUTION VALUE
FOR FISH AND WILDLIFE], as prescribed in Minn. Stat. § 97A.345 [RESTITUTION
VALUE OF WILD ANIMALS], provides the restitution values to the state of the
various wild animals (fish species) destroyed by ACSC's unlawful discharge of
pollutants. ACSC is responsible to provide restitution to the state in the
amount determined in accordance with these rules.

8

--------------------------------------------------------------------------------





II. AGREEMENT

    NOW, THEREFORE, the MPCA, MDNR, and ACSC hereby agree and stipulate as
follows:

A.  PURPOSE OF AGREEMENT.

    The purpose of this Agreement is to resolve the violations alleged in
paragraph I.F. of this Agreement. If there is any conflict between the terms of
this Agreement and any permit issued to the ACSC, ACSC shall comply with the
most restrictive term. In entering this Agreement, ACSC is settling a disputed
matter between itself and the MPCA and MDNR and, except as expressly stated in
II.C.2., does not admit that violations alleged in this Agreement occurred.

B.  ACSC REQUIREMENTS.

    1.  Civil Penalty  ACSC agrees to pay Twenty-Seven Thousand and Two Hundred
Eighty Dollars $27,280 to the MPCA as a civil penalty for the violations alleged
in Part F within 30 days after the effective date of this Agreement. Payment of
the penalty amount of $27,280 is to be by check or money order payable to the
Minnesota Pollution Control Agency. The check should be mailed to: Loren Voigt,
Enforcement Supervisor, North District, Minnesota Pollution Control Agency,
520 Lafayette Road, St. Paul, Minnesota 55155-4194.

    If ACSC fails to make timely payment, the MPCA may assess and the ACSC
agrees to pay a late payment charge, in addition to the civil penalty, to be
assessed as follows. Forty-five (45) days after the effective date of this
Agreement, ACSC shall be obligated to pay a late charge in an amount equal to
ten percent (10%) of the unpaid civil penalty. Sixty (60) days after the
effective date of this Agreement, ACSC shall be obligated to pay an additional
late charge in an amount equal to twenty percent (20%) of the unpaid civil
penalty.

Supplemental Environmental Project.

    a.  ACSC has proposed and the MPCA accepts the proposal to perform a
Supplemental Environmental Project (SEP) at a cost to ACSC of One Hundred
Thousand Dollars ($100,000). The SEP shall include the following:

    ACSC agrees to pay $100,000 to the West Polk County Soil and Water
Conservation District (SWCD). This penalty amount shall be used as part of the
Sand Hill River Restoration Project to improve water quality, fish migration and
stream bank stabilization in a 10-mile stretch of the Sand Hill River in Polk
County.

    ACSC understands that the actual cost to ACSC of the Project will be One
Hundred Thousand Dollars ($100,000). ACSC agrees to expend the amount of money
as described, and agrees that ACSC shall receive no payment or other
compensation for the work performed in completion of the Project. ACSC shall
maintain copies of all invoices, contracts, manifests, receipts, and any and all
other documentation of the actual costs ACSC incurs in completing the Project.

    b.  If the Project is abandoned prior to completion, ACSC shall pay to the
MPCA the balance of the unused portion of the SEP as a penalty.

    2.  Reimbursement  ACSC agrees that within thirty (30) days after the
effective date of this Agreement, ACSC shall pay for the reimbursement of the
MDNR's costs related to this Agreement and including the restitution values for
the fish killed in June of 1998. The payment of this sum shall be made payable
to the "State of Minnesota" in the amount of $17,247.20 and tendered to the MDNR
Commissioner, 500 Lafayette Road, St. Paul, MN 55155-4037.

9

--------------------------------------------------------------------------------

    3.  Stipulated Civil Penalties for Violations of this Agreement.  In the
event that ACSC violates any specified provision or provisions of this
Agreement, ACSC shall pay a stipulated civil penalty for each violation
specified below in the following amounts.

    A.  $500.00 for each week or portion thereof that ACSC fails to complete an
activity in accordance with the conditions, time schedules and deadlines
contained in Paragraphs II.B.4., items a, b, c and d. Determinations of failure
to complete required activities shall be made separately for each required act
listed in Paragraphs II.B.4., items a, b, c and d.

    $5000.00 for each week or portion thereof that ACSC fails to complete an
activity in accordance with the conditions, time schedules and deadlines
contained in the MPCA staff approved Mud Solids Removal Plan and Mud Solids
Management Plan contained in Paragraphs II.B.4, items e. and f. Determinations
of failure to complete required activities shall be made separately for each
required act listed in Paragraphs II.B.4., items e. and f.

    B.  If the MPCA Commissioner determines that ACSC has failed to comply with
the requirements of Paragraph II.B.4, the MPCA Commissioner shall give written
notice to ACSC of the failure and specify the provision of this Agreement with
which ACSC has not complied. ACSC shall pay the required stipulated civil
penalty within thirty (30) days after receipt of notification from the MPCA
Commissioner that payment is due. Payment shall be by check made payable to the
"State of Minnesota" and tendered to the District Manager, North District, MPCA,
520 Lafayette Road, St. Paul, Minnesota, 55155-4194. ACSC retains the right to
dispute the factual basis for the MPCA Commissioner's determination that ACSC
has failed to comply with the requirements of this Agreement. However, ACSC
waives any rights it may have to challenge, on legal grounds, the requirements
that it pay a civil penalty pursuant to Part II.B. of this agreement.

    C.  The payment of stipulated civil penalties pursuant to this paragraph
shall not relieve ACSC of its obligation to comply with the terms and conditions
of this Agreement and any related NPDES permit, and the MPCA does not waive its
rights to enforce this Agreement or to seek redress for other violations of this
Agreement.

    4.  Requirements.

    a.  Waste and By-Products Management Plan  Within thirty (30) days upon
receiving comments from MPCA on the draft plan dated February 1999, ACSC shall
develop and submit for approval a final Waste and By-Products Management Plan
that outlines proper management of industrial solid wastes such as spoiled
beets, beet tailings, beet pulp and related beet soils generated at the
Facility. This plan has been submitted and this requirement completed.

    Within 30 days after execution of this Agreement, ACSC shall submit the
applicable information for application of MPCA permits for regulated waste
materials identified in the Waste and By-Products Management Plan.

    Immediately after execution of this Agreement, ACSC shall follow all land
application guidelines as outlined in Attachment A of this Agreement until
permits are issued for the land application management activities.

    b.  Emergency Response and Contingency Plan  Within sixty (60) days after
execution of this Agreement, ACSC shall develop a comprehensive Emergency
Response and Contingency Plan (ERCP) to train its employees and outline actions
that will be taken during a crisis event that occurs at the Facility. The ERCP
shall include, but is not limited to, a training program and schedule to ensure
that employees are familiar with and can respond to emergency situations at the
facility as it pertains to their job responsibility, training to ensure that
employees are adequately operating and maintaining waste management systems at
the Facility, a list of emergency equipment available at the facility, specific
response actions to

10

--------------------------------------------------------------------------------

potential emergencies, a list of emergency contacts and a schedule for updating
the ERCP to ensure it is maintained and kept up to date.

    c.  Wastewater and Storm Water Study  Within ninety (90) days after
execution of this Agreement, ACSC shall conduct and submit an evaluation study
of the company's wastewater and storm water transport, storage and treatment
capabilities for the facility.

    d.  Supplemental Environmental Project  Within one hundred eighty (180) days
after execution of this Agreement, ACSC shall submit a report detailing the
utilization of the $100,000 by the West Polk County SWCD. The report shall
detail how the money was spent and when, along with the environmental
improvements gained by the use of the penalty dollars.

    e.  Mud Solid Removal Plan  Within thirty (30) days after execution of this
Agreement, ACSC shall submit a plan for MPCA staff approval that addresses the
removal and management of mud solids placed between Pond 12 and Pond 13. This
plan shall include a method of removal, locations for proper placement of the
mud solids and a schedule for implementation. ACSC shall commence implementation
of the Mud Solids Removal Plan within 10 days upon receiving MPCA staff approval
for those activities. Upon MPCA staff approval of the Mud Solids Removal Plan,
the schedule for implementation shall become an integral and enforceable part of
this Agreement and Stipulated Civil Penalties required by Part II.B.3. shall
apply to violations of the approved schedule.

    f.   Mud Solid Management Plan  Within ninety (90) days after execution of
this Agreement, ACSC shall submit to MPCA staff for approval, a plan that
addresses how the Company will manage mud solids generated at the East Grand
Forks Facility. The plan may include such long-term options as mud presses,
centrifuges or other methods of reducing, treating and managing mud solids at
this facility. The plan shall include a schedule for implementation that will be
completed prior to the 2000-01 sugar beet campaign. Upon MPCA staff approval of
the Mud Solids Management Plan, the schedule for implementation shall become an
integral and enforceable part of this Agreement and Stipulated Civil Penalties
required by Part II.B.3. shall apply to violations of the approved schedule.

C.  GENERAL CONDITIONS.

     1. Covenant Not to Sue.  With respect to ACSC, the MPCA and MDNR agrees not
to exercise any administrative, legal or equitable remedies available to the
MPCA and MDNR to address the violations alleged and described in Part F as long
as ACSC performs according to and has complied with the terms, covenants and
agreements contained in this Agreement. The MPCA and MDNR reserves the right to
enforce this Agreement or take any action authorized by law, if ACSC fails to
comply with the terms and conditions of this Agreement. Further, the MPCA and
MDNR reserves the right to seek to enjoin violations of this Agreement and to
exercise its emergency powers pursuant to Minn. Stat. § 116.11 (1998) in the
event conditions or ACSC's conduct warrant such action. Nothing in this
Agreement shall prevent the MPCA and MDNR from exercising these rights nor shall
anything in this Agreement constitute a waiver of these rights.

    ACSC agrees to waive all claims it may now have, as of the effective date of
this Agreement, under Minn. Stat. § 15.472 for fees and expenses arising out of
matters leading up to and addressed in this Agreement.

     2. Repeat Violations.  Federal and state environmental programs establish
harsher penalties for violations of environmental laws or rules that constitute
repeat violations. In a proceeding by the MPCA or MDNR to resolve violations, if
any, occurring after the date of this Agreement, the MPCA may rely on the
violations alleged in Paragraph I.F. for the purpose of (1) characterizing such
future violations as repeat violations, and (2) determining appropriate
penalties for those future violations. In any proceeding, ACSC may dispute both
the MPCA's characterization of any future violations as repeat violations and
the appropriateness of any penalty determination by the MPCA, but shall not
dispute the existence of the

11

--------------------------------------------------------------------------------

violations alleged in this Agreement. The MPCA agrees to identify which
violations occurring after the effective date of this Agreement it alleges to be
repeat violations and how the repeat nature of the violations affects the
penalty amount for such later violations.

     3. Hold Harmless.  ACSC agrees to indemnify and save and hold the MPCA and
the MDNR, their agents and employees, harmless from any and all claims or causes
of action arising from or on account of acts or omissions of ACSC, their
officers, employees, agents or contractors in carrying out the activities
conducted pursuant to this Agreement; provided, however, ACSC shall not
indemnify the MPCA or the MDNR nor save nor hold their employees and agents
harmless from any claims or causes of action arising out of the acts or
omissions of the MPCA, the MDNR, or their employees and agents. When ACSC is
required to hold the MPCA or the MDNR harmless, ACSC shall have the right to
participate in the defense against any claim or cause of action.

     4. Remedies of the Parties.  The terms of this Agreement shall be legally
enforceable by any party in a court of competent jurisdiction and the parties
retain the right to assert any legal, equitable, or administrative right of
action or defense which may be available by law in any proceeding to implement
or enforce the terms of this Agreement.

     5. Liability and Obligation.  Except as specifically set forth in paragraph
II.C.1. of this Agreement, this Agreement shall not release ACSC from any
liability or obligation imposed by Minnesota statutes, rules, permits or local
ordinances now in effect or which may be adopted in the future.

     6. MPCA Monitoring.  ACSC shall allow the MPCA or any authorized member,
employee or agent thereof, upon presentation of credentials, access at
reasonable times to ACSC property and facilities to obtain such information and
documentation as authorized by Minn. Stat. §§ 116.091 and 115.04 (1998) which
are relevant to making a determination that ACSC is in compliance with the terms
of this Agreement. MPCA representatives entering upon ACSC properties or into
ACSC facilities agree to comply with all company health and safety rules
applicable to those properties or facilities, such as the wearing of eyeguards
and hardhats.

     7. Emergency Powers.  Nothing in this Agreement shall prevent the MPCA from
exercising its emergency powers pursuant to Minn. Stat. § 116.11 (1998) in the
event conditions warranting such action shall arise.

     8. Successors.  This Agreement shall be binding upon ACSC and its
successors and assigns, upon the MDNR and its successors and assigns, and upon
the MPCA and its successors and assigns.

     9. Continuing ACSC Obligation.  Should ACSC sell or otherwise convey or
assign any of its rights, title or interest in the facilities or sites described
in paragraph I.E.1 of this Agreement, such sale or other conveyance shall not
release ACSC from any obligation imposed by this Agreement, unless the party to
whom the right, title or interest was transferred or assigned agrees in writing
to the terms of this Agreement and to fulfill the obligations of this Agreement
and the MPCA approves such transfer or assignment. The MPCA's approval of any
such transfer or assignment shall not be unreasonably withheld.

    10. Amendments.  This Agreement may be amended at any time by written
agreement of the parties.

    11. Claims.  Nothing contained in this Agreement shall constitute a waiver
by the MPCA or MDNR of any governmental immunity afforded by law, nor shall
anything in this Agreement constitute a waiver or release by ACSC of any claims
it may have against any party.

    12. Duty to Inform.  Upon the discovery of any errors in any statement,
representation or certification in any record, report, or other document filed
or required to be submitted to the MPCA or made by the MPCA about ACSC and its
operations, the parties shall immediately report these errors to the other
parties.

12

--------------------------------------------------------------------------------

    13. Resolution of Disputes.  The parties to this Agreement shall attempt to
resolve disputes regarding the meaning of any part of this Agreement through an
exchange of correspondence. If a dispute cannot be informally resolved with
forty (40) days after one party notifies the other party of a dispute, the MPCA
Commissioner shall issue a ruling on the disputed issue. Following issuance of
this ruling, ACSC shall have 30 days in which to file a complaint seeking a
declaratory judgment resolving the issue in dispute. If ACSC does not file a
complaint in 30 days, ACSC agrees to comply with the MPCA Commissioner's
interpretation of the disputed portions of this Agreement. Throughout any
dispute resolution process, ACSC shall comply with all portions of this
Agreement that the MPCA Commissioner determines are not in dispute.

    14. Effective Date.  This Agreement shall be effective upon the date it is
signed by the MPCA Commissioner.

    15. Termination.  This Agreement shall terminate upon receipt by ACSC of
written notice from the MPCA Commissioner that the Commissioner has determined
that the requirements of this Agreement have been satisfactorily completed. ACSC
may request that the Commissioner terminate this Agreement under this paragraph
and may challenge, under paragraph 13, any decision of the Commissioner to
continue this Agreement in effect.

    16. Extension of Schedules.  ACSC may request an extension of time to
complete any requirement set forth in Part II.B. by submitting that request in
writing before the date on which the applicable requirement must be completed
and by specifying the reason(s) why the extension is needed. A requested
extension shall not be effective until approved by the MPCA, and the MPCA shall
not unreasonably delay the review of or deny requests for extensions. The MPCA
shall grant an extension, for such time as reasonable under the circumstances,
if the request for the extension is timely and good cause exists for granting
the extension. "Good Cause" includes, but is not limited to the following:

a.Circumstances beyond the reasonable control of ACSC;

b.Delays caused by the MPCA in reviewing submittals required by this Agreement
which make it not feasible for ACSC to meet the required schedule; and

c.Review resulting from the good faith invocation by ACSC of the resolution of
disputes provisions of paragraph 13 of this Agreement, which review results in
delays in implementation of this Agreement making it not feasible for ACSC to
meet the required schedule.



ACSC may challenge, under paragraph 13 of this Agreement, the reasonableness of
a decision by the MPCA to deny a request for an extension.

13

--------------------------------------------------------------------------------




    BY THEIR SIGNATURES BELOW, THE UNDERSIGNED REPRESENT THAT THEY HAVE
AUTHORITY TO BIND THE PARTIES THEY REPRESENT, THEIR AGENTS AND CONTRACTORS.

AMERICAN CRYSTAL SUGAR COMPANY
East Grant Forks, Minnesota      
BY:  /s/ James J. Horvath

--------------------------------------------------------------------------------

James J. Horvath,
Chief Executive Officer  
   
   
Dated this 17 day of March, 2000  
   
   
MINNESOTA DEPARTMENT OF NATURAL RESOURCES  
   
  St. Paul, Minnesota      
BY:  /s/ Allen Garber

--------------------------------------------------------------------------------

Allen Garber,
Commissioner  
   
   
Dated this 27 day of March, 2000  
   
   
MINNESOTA POLLUTION CONTROL AGENCY
St. Paul, Minnesota  
   
   
BY:  /s/ Gordon E. Wegwart

--------------------------------------------------------------------------------

Gordon E. Wegwart, P.E.,
Assistant Commissioner  
   
   
Dated this 4th day of April, 2000  
   
 

14

--------------------------------------------------------------------------------

Attachment A

    1.1 Plan for the sampling, analysis, and field equipment calibration. In
order to allow more flexibility in how samples will be taken and address storage
management and land application schedules, a plan for sampling, analysis, and
field equipment calibration must be prepared and submitted for MPCA review and
approval within 60 days of attachment issuance. This plan must address the
following at a minimum:

a.A description of how samples will be collected to ensure representative
samples of the industrial by-product(s) land applied are obtained, with sampling
locations identified, and a sampling schedule that will be followed.

b.A list of all parameters that will be analyzed, the frequency they will be
analyzed, maximum holding times, and preservation methods that will be used.

c.The laboratory methods used for analysis and reporting limits necessary
(supplied by MPCA and/or lab).

d.A schedule and detailed procedure which will be followed for calibration of
field equipment to determine actual application rates of industrial by-products.

e.Example of record keeping forms that will be used for sampling, analysis, and
equipment calibration.

f.Position of the person(s) responsible for sampling and calibration of field
equipment.

2.  Soil Testing Requirements / Limits

    Soil testing must be conducted on each site that an industrial by-product is
land applied before the site is used for the first time and each cropping year
the site is used. A minimum of one composite sample per site is required. On
sites, which are greater than 40 acres in size, a minimum of one composite
sample is required per 40 acres of area. Soil samples must be collected and
analyzed prior to industrial by-product application for the parameters listed in
Table 3. If any limits in Table 3 are exceeded, the site shall not be used for
land application.

Table 3. Soil analysis requirements and associated limits.

Parameter


--------------------------------------------------------------------------------

  Units

--------------------------------------------------------------------------------

  Sample Type

--------------------------------------------------------------------------------

  Limit

--------------------------------------------------------------------------------

Soil Texture   USDA   Composite(1)   NA PH   Standard units   Composite(1)   NA
Organic Matter   Percent   Composite(1)   NA Exchangeable Phosphorous   ppm  
Composite(1)   200(2) Extractable Potassium   ppm   Composite(1)   NA Soluble
Salts   mmhos/cm   Composite(1)   4

--------------------------------------------------------------------------------

(1)The composite shall consist of a mixture of 15-20 sub-samples taken in the
plow layer.

(2)The soil test method used for this determination is the Bray P-1 test.

1

--------------------------------------------------------------------------------

    3.3. The separation distances in Table 6 shall be maintained on all land
application sites.

Table 6. Minimum separation distances from the land application site.

 
   
  Separation Distances in Feet

--------------------------------------------------------------------------------

Feature


--------------------------------------------------------------------------------

  Surface
Applied

--------------------------------------------------------------------------------

  Incorporated
Within 48 Hours

--------------------------------------------------------------------------------

  Injected

--------------------------------------------------------------------------------

Private drinking water supply wells       200   200   200  
Public drinking water supply wells  
   
   
   
1000  
   
1000  
   
1000  
Down gradient lakes, rivers, streams, type 3, 4, and 5 wetlands, intermittent
streams, or tile inlets connected to these surface water features(1), and
sinkholes  
   
Slope 0% to 6%
 
Slope 6% to 12%
 
Winter (0% to 2%)  
   
300
 
Not Allowed
 
600  
   
50
 
100
 
Not Applicable  
   
50
 
100
 
Not Applicable  
Grassed Water Ways(2)  
   
Slope 0% to 6%
Slope 6% to 12%  
   
100
Not Allowed  
   
33
33  
   
33
33  
   
   
   
   
   
   
   
   
 

--------------------------------------------------------------------------------

(1)Intermittent stream means a drainage channel with definable banks that
provides for runoff flow to any of the surface waters listed in the above table
during snow melt or rainfall events.

(2)Grassed waterways are natural or constructed and seeded to grass as
protection against erosion. Separation distances are from the centerline of
grassed waterways. For a grassed waterway which is wider than the separation
distances required, application is allowed to the edge of the grass strip.

    3.4 In addition to the separation distances required by Table 7, the
additional separation distances in Table 8 must be maintained from the
application site for Type 3 Industrial By-Products.

Table 7.  Additional minimum separation distances from application sites for
Type 3 Industrial By-Products.

Feature


--------------------------------------------------------------------------------

  Surface
Applied

--------------------------------------------------------------------------------

  Incorporated
Within 48 Hours

--------------------------------------------------------------------------------

  Injected

--------------------------------------------------------------------------------

Residences(1)   200 feet   200 feet   100 feet Residential development(1)   600
feet   600 feet   300 feet Public contact site   600 feet   600 feet   300 feet

--------------------------------------------------------------------------------

(1)This distance may be reduced with written permission from all persons
responsible for residential developments, places of recreation, and all persons
inhabiting residence within the designated separation distance.

6.  End User Information

    For each site used for land application of an industrial by-product the end
user must receive at a minimum the information necessary to meet the
requirements of this attachment. This includes information such as actual
nutrient application rates, any restrictions on the industrial by-product use,
crop restrictions, etc. The end user must be provided with this information in
writing as soon as possible and in no case more than 6 weeks after application
has been completed. End users should take appropriate credits for all plant
nutrients supplied by industrial and municipal by-products, manure, and
fertilizers so that maximum allowable application rates are not exceeded.

2

--------------------------------------------------------------------------------

7.  Site Management, Limitations, and Restrictions

7.1.  Nitrogen supplying industrial by-products.

    The requirements in 7.1.a through c of this section are only applicable to
industrial by-products that supply 25 pounds per acre or more of available
nitrogen to any site during a cropping year. This section does not apply to Tare
2 materials.

a.Total available nitrogen.  The total quantity of nitrogen available for crop
uptake during the cropping year will be the sum of available organic nitrogen,
ammonia nitrogen, and nitrate nitrogen as determined in items 1), 2), and 3)
that follow.

1)Available organic nitrogen - The available organic nitrogen shall be
determined by one of the methods in items a), b), or c) that follow.

a)The total quantity of organic nitrogen present in the industrial by-product
will be considered 100 percent available during the cropping year it is applied
(see attachment for calculations).

b)The total quantity of potentially mineralizeable nitrogen will be considered
to be 100 percent available during the cropping year it is applied. The
potentially mineralizeable nitrogen is determined by conducting a laboratory
incubation study.

c)The total quantity of organic nitrogen available will be the total quantity of
organic nitrogen mineralized in the cropping year it is applied and any organic
nitrogen mineralized from previous years' applications (carry over nitrogen) as
determined by conducting a field mineralization study. The field mineralization
study will determine the rate and quantity of organic nitrogen mineralized
during the cropping year it is applied and the

7.2.  Maximum Application Rates for Specific Industrial By-Products.

a.The maximum application rate allowed for Tare 1, Beet Piling Site Cleanup,
Weeds, Spoiled Beets, Off-Specification Beet Pulp, and Stormwater Sediment is
100 tons per acre. This rate cannot cause other application rate limits within
this attachment to be exceeded.

b.The maximum application rate allowed for Tare 2 materials is 6 inches per acre
per year. This application rate may be increased with MPCA written approval. In
order to obtain this approval, American Crystal Sugar shall submit a plan for
evaluating the effects the increased application rates have on the environment
and the soils where applied. This plan must be reviewed and approved by the MPCA
in writing prior to conducting the evaluation. Once results of the evaluation
are completed, American Crystal Sugar shall submit a summary of the evaluation
and a request for changing the maximum application rate allowed if justified by
the evaluation. Written MPCA approval must be obtained prior to increasing
application rates for the Tare 2 materials.

3

--------------------------------------------------------------------------------



QUICKLINKS

I. Recitals
II. AGREEMENT
Attachment A
